IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :              No. 2157 Disciplinary Docket No. 3
                Petitioner      :
                                :              Nos. 2 DB 2015
           v.                   :
                                :              Attorney Registration No. 65597
JOHN E. GOMOLCHAK,              :
                Respondent      :              (Erie County)


                                           ORDER


PER CURIAM:


       AND NOW, this 21st day of August, 2015, upon consideration of the

Recommendation of the Three Member Panel of the Disciplinary Board dated August 5,

2015, John E. Gomolchak is suspended from the practice of law for a period of one year

and one day. The suspension is stayed in its entirety, and he is placed on probation for

a period of one year, subject to the following conditions:

       1.     Respondent shall select a practice monitor subject to the approval of the

       Office of Disciplinary Counsel.

       2.     The practice monitor shall do all of the following during the period of

       Respondent’s probation:

                     a.     Periodically    examine    Respondent’s   law   office

              organization and procedures to ensure that he is maintaining an

              acceptable tickler system, filing system, and other administrative

              aspects of his practice;

                     b.     Meet with Respondent at least monthly to examine his

              office and escrow accounts, client ledgers, and other financial
records to ensure that all such records are being properly

maintained and that fiduciary and non-fiduciary funds are being

properly segregated, handled and disbursed in accordance with

Pa.R.P.C. 1.15;

       c.     Meet with Respondent at least monthly to examine

progress towards regular client contact and satisfactory and timely

completion of clients’ legal matters;

       d.     File quarterly written reports on a Board approved

form with the Secretary of the Board; and

       e.     Immediately report to the Secretary of the Board any

violations of the terms and conditions of probation.